Citation Nr: 0005718	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In January 1997, a hearing was held at the RO, before H. N. 
Schwartz, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  


REMAND

The service personnel records show the veteran was in Vietnam 
from September 1966 to April 1968.  He served with a 
transportation (terminal service) unit, initially in supply 
functions, and as a light truck driver from October 1967.   

In November 1994, the veteran testified at an RO hearing.  He 
reported that he drove a truck, which sometimes carried 
munitions, from the terminal facility to the bases where they 
would be used.  He stated that he was fired on 2 or 3 times 
and was not hit (hearing transcript, 4).  When asked if he 
was ever attacked by a large force, he responded no (hearing 
transcript, 5).  He had never been the subject of an ambush 
(hearing transcript, 5).  He reported an incident when two 
men in a jeep, on the road he traveled, were killed by sniper 
fire.  He and others were sent to assist but it was too late 
(hearing transcript, 18).  In another incident, 16 men in a 
small convoy were killed, including a friend of the veteran.  
He stated that he could have been with them except that a 
truck in his group had not finished unloading.  

In January 1997, the veteran testified before this Board 
member, at the RO.  He told of delivering bombs to an Air 
Force base 32 miles from his terminal.  He also delivered 
other supplies.  He stated that he hauled an armored 
personnel carrier (APC) back from a battlefield area after 16 
men got killed (hearing transcript, 4).  When asked if he had 
been in any firefights, he reported receiving sniper fire one 
time (hearing transcript, 5).  He stated that on one 
occasion, in convoy, in the truck directly behind him, a 
Korean truck driver was killed by sniper fire (hearing 
transcript, 7).  He admitted that he was not in a convoy 
where a truck hit a landmine (hearing transcript at 7).  He 
told of picking up the men who had been killed in the jeep 
(hearing transcript, 8).  He also recounted hauling the 
damaged APC.  He also recalled an incident when hauling bombs 
to the Air Force base, and the base was attacked.  The 
drivers had to lay out on sandbags all night but there was no 
gunfire or hits near him.  An airborne unit was called in to 
repel the attack (hearing transcript, 9).  

The Board notes that there are several medical reports which 
contain florid descriptions of attacks.  These statements are 
contrary to the veteran's sworn testimony and are not 
credible.  

The service medical records show the veteran complained of 
nervousness and other symptoms in February after being in-
country 18 months.  This was apparently in Vietnam in 
February 1968.  After returning from Vietnam, the service 
medical records documented several nervous complaints and 
there was a diagnosis of chronic anxiety in September 1968.  

The Board's previous Remand requested an examination and 
asked the examiners to state whether there is any residual 
disability from the anxiety noted during service.  They did 
not do this.  The representative has argued that the 
requested development must be done, citing   Stegall v. West, 
11 Vet. App. 268 (1998).  The Board's search of the report 
does not disclose anything which could reasonably be 
construed as a response to this question.  

The case is REMANDED to the RO for the following:  

1.  The claims folder, including a copy of 
this Remand, should be returned to Doctors 
Fider and Tammareddi (if available).  They 
should state whether there is any residual 
disability from the anxiety noted during 
service.  The report should include a 
complete rationale for all opinions 
expressed.  If the above doctors are not 
available, a substitute examiner may be 
appointed.  If the doctors can not express 
an opinion without further examination of 
the veteran, an examination should be 
scheduled.  The examiners are informed 
that at this time, the only verification 
reflects that the veteran was a truck 
driver and that he submitted a photograph 
of a damaged truck.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim for service 
connection will be adjudicated on the 
record.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

Following completion of this development, the RO should review 
the claim.  If the decision remains adverse, the veteran 
should be sent a supplemental statement of the case.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

